HAMITER, Justice.
Two bills of information were filed in the Criminal District Court for the Parish of Orleans charging Earl A. Braud, Jr. with the possession and sale of marijuana. One of the cases was allotted to Section “E” of that tribunal under No. 160-686 and the other to Section “D” under No. 160-688. To such charges the defendant, on arraignment, pleaded not guilty.
On December 16, 1958 an assistant district attorney announced during a session in Section “D” (as well as filed an order showing) that No. 160-686 had been transferred there from Section "E” and that the state had agreed to permit the defendant to plead guilty to addiction in both cases. Thereupon, the latter withdrew his previously entered pleas of not guilty (to the charges contained in the bill of information of possession and sale) and tendered pleas of guilty to addiction.
On the same day, as a result of the last mentioned pleas, the defendant was sentenced in each case to five years at hard labor in the Louisiana State Penitentiary, the sentences to run concurrently. However, since it was shown that he was suffering from Buerger’s disease and had never been convicted of a crime, the judge suspended execution of the sentences on the condition that he .report to and remain in a United States government hospital until discharged therefrom as being cured (this is authorized by LRS 40:981). In January, 1959 he entered the United States Public Health Hospital at Fort Worth, Texas.
*677Subsequently, the district judge discovered that the defendant had not been charged with the offense of addiction to which he pleaded guilty and for which he was sentenced. And the district attorney, after the omission was called to his attention, filed in each case on March 5, 1959 a pleading styled “Motion to Set Aside and Vacate Judgment and Sentence” which contained the allegation “ * * * that this Honorable Court had no jurisdiction or authority to accept the said plea, as said plea of guilty of ‘Addiction’ is not legally responsive to the charge in this case and that the said judgment and sentence thereunder should be annulled, revoked, recalled and set aside.”
Defense counsel objected to each motion, he urging in writing that the court “has no jurisdiction to set aside and vacate the judgment and sentence in these proceedings.”
Following a hearing of the motions the judge, on April 10, 1959, overruled the objections of the defendant and decreed as follows: “For the reasons hereinabove set forth, the judgments and sentences in case No. 160-686 and case No. 160-688 are hereby recalled and set aside as null and void and of no effect; the pleas of guilty to addiction entered therein are hereby ordered withdrawn and the pleas of not guilty to the outstanding informations charging the defendant with the possession and sale of marijuana are hereby ordered reinstated.
“It is further ordered that case No. 160-686 be returned to Division “E” of this Court from which it was transferred to be there disposed of according to law.”
On defendant’s application we granted a writ of certiorari, together with alternative writs of prohibition and mandamus, in order to review the proceedings in the district court.
In his written reasons for the above quoted decree the district judge first states: “The issue is whether the pleas and sentences were valid and, if not, whether this Court has jurisdiction to annul and set aside an invalid plea and an invalid sentence thereon.” He then observes that, since the offense of addiction is not responsive to the crime of possession of narcotics (State v. Robinson, 221 La. 19, 58 So.2d 408) with which this defendant was charged, the pleas of guilty to addiction entered herein were invalid and the subsequent sentencing illegal. And the judge, after citing authorities which hold that a district court can correct an illegal sentence, concludes: “If the sentencing court has the authority to recall the illegal or invalid sentence and impose a valid sentence, then it logically follows that the sentencing court has the authority to recall and annul an invalid sentence and the invalid plea, upon which it was predicated and place the defendant in the status that he enjoyed before such invalid plea and sentence.”
 It appears to us that the state has attempted herein to do more than to obtain the annulment of allegedly invalid pleas and sentences. When a plea of guilty is accepted and entered upon the records, as occurred in each of these cases, it is a conviction of the higest order. And it has the same effect in respect to the subsequent proceedings thereon against the accused as a verdict of guilty. Wharton’s Criminal Law and Procedure (1957), Volume 4, Sections 1900 and 1901. See also State ex rel. Chicola v. General Manager of Louisiana State Penitentiary, 188 La. 694, 177 So. 804 and State v. Monix, 229 La. 142, 85 So.2d 243. This being true the pleadings filed by the district attorney to set aside the judgments and sentences (objected to by defendant but maintained by the judge) were in effect either motions for a new trial or motions in arrest of judgment. Consequently, and irrespective of which of those two kinds of motions they were, the district court was without authority to entertain them.
Thus, Article 506 of the Louisiana Code of Criminal Procedure (LRS 15:506) provides that “A new trial cannt be ordered * * * on its own motion or upon the application of the state * * And *678Article 519 of the same authority (LRS 15:519) prohibits consideration by the district court of a motion in arrest of judgment after sentence has been imposed. See also State v. Dickinson, 191 La. 266, 185 So. 20; State v. Waits, 210 La. 769, 28 So.2d 265, and City of Lake Charles v. Bairley, La., 115 So.2d 348, 349.
Particularly analogous here is our decision in the above last cited case which involved a conviction and a sentence for the violation of a municipal ordinance. As stated in our opinion therein: “ * * * The defendant was tried in the district court on an affidavit charging that the offense was committed on November 5, 1958, although the evidence introduced, according to the admissions of both parties, related to an offense which was committed on October 30, 1958.
“Thereafter, instead of filing his application for writs in this Court, defendant filed in the district court a motion in arrest of judgment based upon the foregoing errors with respect to the alleged date of offense which defendant contended was patent on the face of the record. This motion was filed 23 days after the date defendant was found guilty and three days after the date of the sentence. The district judge sustained this motion on the ground that the defendant was found guilty of an offense with which he was not charged. The City of Lake Charles applied to this Court for writs of mandamus, prohibition, and certio-rari, which were granted and the matter is now submitted for our determination.”
In unanimously reversing the judgment of the district court in the Bairley case, which had sustained the defendant’s motion in arrest, we observed: “R.S. 15:519 provides: ‘The motion in arrest of judgment can be filed only after verdict, but must be disposed of before sentence.’ It was the holding of this Court in the cases of State v. Dickinson, 191 La. 266, 185 So. 20, 24 and State v. Whittaker, 152 La. 611, 93 So. 918 that a motion in arrest of judgment filed after sentence comes too late. In the former case we said: ‘ * * * it is elementary that a motion in arrest of judgment must be filed for an alleged substantial defect patent upon the face of an information or an indictment, after conviction and before sentence.’ ”
For the reasons assigned the writs heretofore issued by us are made peremptory. Further, it is ordered, adjudged and decreed that the decrees dated April 10, 1959 in causes Numbers 160-686 and 160-688 on the docket of the Criminal District Court for the Parish of Orleans are reversed and annulled; and the state’s motions in said causes to set aside and vacate judgments and sentences, filed March 5, 1959, are overruled.
FOURNET, C. J., concurs and assigns written reasons.
HAWTHORNE, J., concurs in the decree.
McCALEB and HAMLIN, JJ., dissent with written reasons.